UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date April 29, 2011 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PRESS RELEASE No. TEL.96/PR .000/COP-A00700000/2011 TELKOM FILES THE FIRST QUARTER UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 2011 Jakarta, April 29, 2011 – PT Telekomunikasi Indonesia Tbk. ("TELKOM" or the “Company”) has filed its un-audited Consolidated Financial Statements (the “Consolidated Statements”) for the three month period ended March 31, 2011 with BAPEPAM-LK, the Indonesian Capital Market Supervisory Agency. Complete copies of both the un-audited financial position (balance sheet) and un-audited statements of comprehensive income (income statements) for the first quarter 2011 are attached to this press release. For complete versions of all the documents above, please visit www.telkom.co.id Since January 1, 2011, the Company and its subsidiaries have adopted PSAK 1 (Revised 2009), “Presentation of Financial Statements”, PSAK 2 (Revised 2009), “Statements of Cash Flows”, and PSAK 3 (Revised 2010), “Interim Financial Statements”, which became effective for financial statement periods beginning on or after January 1, 2011. Those new accounting standards significantly impact to TELKOM’s Financial Statements, especially “Statement of Income” which is currently presented as “Statement of Comprehensive Income”. A Summary of the financial position and statements of comprehensive income, as well as operational highlights, follows: FY 2010 1Q 2011 % Increase (decrease) (In Billion Rp) Total Assets 99,758 100,685 0.9 Total Liabilities 43,344 40,455 (6.7) Non-Controlling Interests 11,996 12,991 8.3 Total Equity 56,415 60,231 6.8 1Q 2010 1Q 2011 % Increase (decrease) (In Billion Rp.) Operating Revenue 16,356 16,706 2.1 Operating Expense 11,037 11,512 4.3 Operating Income 5,320 5,194 (2.4) Income for the period* 2,786 2,828 1.5 EBITDA 9,059 8,642 (4.6) EBITDA Margin (%) 55.4 51.7 (3.7) The Financial Statements are prepared in according with Generally Accepted Accounting Standard in Indonesia * Income for the period is the term used for Net Income based on PSAK 1(revised 2009) Unit 1Q 2010 1Q 2011 % Increase (decrease) Fixed Lines: - Wireline Subs (000) 8,382 8,333 (0.6) - Wireless Subs (000) 15,948 18,708 17.3 Total Fixed Lines Subs (000) Cellular: - Postpaid Subs (000) 2,047 2,165 5.8 - Prepaid Subs (000) 79,903 97,200 21.6 Total Customer Base Cellular Subs (000) ADSL (Speedy) Subs (000) 1,283 1,791 39.6 MoU Cellular Billion minutes 28 43 53.4 ARPU Cellular-blended Rp.‘000 per month 43 37 (14.0) As of March 31, 2011, TELKOM recorded an increase in total operating revenue of Rp350 billion or 2.1% which was mostly contributed by an increase in data, internet and IT services revenue by Rp688 billion or 14.4% and cellular revenue increased by Rp64 billion or 0.9%, offset by a decrease in interconnection revenue of Rp205 billion or 19.5% and fixed line revenue of Rp378 billion or 11.4%. TELKOM recorded an increase in operating expenses as of March 31, 2011 by Rp475 billion or 4.3%. The increase was mostly due to an increase in operating, maintenance and other telecommunication expenses by Rp332 billion or 8.9% and an increase in marketing expenses by Rp309 billion or 74.2%. Meanwhile, depreciation and amortization expenses and general and administration expenses were declined by Rp291 billion and Rp88 billion or 7.8% and 14.7%, respectively. TELKOM recorded income for the period at Rp2.828 billion or increased by 1.5% as compared to prior period. TELKOM’s President Director, Rinaldi Firmansyah stated. “Our first Quarter 2011 positive performance results mainly contributed from the increase of cellular subscribers provided a solid financial foundation that shall enabled us to proceed confidently despite the chalenging environment. We are no longer merely the incumbent in the domestic telecommunications industry, we are aiming to be a leading innovative player in the digital, information, media and edutainment business as well.” AGUS MURDIYATNO Vice President Investor Relations For further information, please contact: Investor Relations Unit PT TELEKOMUNIKASI INDONESIA, Tbk Tel: 62-21-5215109 Fax: 62-21-5220500 Email: investor@telkom.co.id Website: www.telkom.co.id PT Telekomunikasi Indonesia, Tbk. (“TELKOM”) is the largest telecommunication and network services provider in Indonesia. Serving millions of customers nationwide, we provide a strong portfolio of information and communication services, including fixed wireline and fixed wireless telephone, mobile cellular, data and internet, and network and interconnection services, directly or through our subsidiaries. We have broadened our business portfolio to encompass TIME - telecommunications, information, media and edutainment.TELKOM’s shares are listed in the Indonesian Stock Exchange (IDX: TLKM) and its American Depository Shares are listed in the New York Stock Exchange (NYSE:TLK) and London Stock Exchange (LSE:TKIA). PERUSAHAAN PERSEROAN (PERSERO) P.T.
